      Case 4:19-cv-00409-MW-MJF Document 19 Filed 09/17/20 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

JOHN JOHNSON,

      Plaintiff,
v.                                          Case No. 4:19cv409-MW/MJF

ANDREW SAUL,

     Defendant.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 18. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The Clerk shall enter judgment stating, “The decision of the Commissioner

is AFFIRMED and this action is DISMISSED. Judgment is entered, pursuant to

sentence four of 42 U.S.C. § 405(g), AFFIRMING the decision of the

Commissioner.” The Clerk shall also close the file.

     SO ORDERED on September 17, 2020.

                                      s/ MARK E. WALKER
                                      Chief United States District Judge
